Exhibit 10.5

JOINDER AGREEMENT

THIS JOINDER AGREEMENT, dated as of January 15, 2014 (as amended, restated or
otherwise modified from time to time, this “Agreement”), is between PARAMETRIC
SOUND CORPORATION, a Nevada corporation (the “Additional Borrower”), and PNC
BANK, NATIONAL ASSOCIATION, as administrative agent (the “Agent”) for the
Lenders under the Credit Agreement (each as defined below). Capitalized terms
used herein and not defined herein have the respective meanings assigned to such
terms in the Credit Agreement.

RECITALS:

(1) This Agreement is entered into pursuant to Section 4(i) to that certain
Third Amendment, dated as of the date hereof , which amends that certain Credit
Agreement, dated as of August 22, 2012, as amended by the Waiver and First
Amendment, dated as of July 17, 2013 and as further amended by the Second
Amendment, dated August 5, 2013 (as the same may be further amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among VOYETRA TURTLE BEACH, INC., a Delaware corporation (the
“Borrower”), VTB HOLDINGS, INC., a Delaware corporation (“Holdings”), the
various financial institutions and other Persons from time to time party thereto
(the “Lenders”) and the Agent.

(2) This Agreement is one of the Credit Documents referred to in the Credit
Agreement.

(3) The Additional Borrower will obtain benefits from the Credit Agreement and,
accordingly, desires to enter into this Agreement in order to satisfy the
condition described in the preceding paragraph and to induce the Lenders to make
Loans to it under the Credit Agreement.

AGREEMENT:

NOW, THEREFORE, in consideration of the foregoing and the other benefits
accruing to the Additional Borrower, the receipt and sufficiency of which are
hereby acknowledged, the Additional Borrower covenants and agrees with the Agent
and each other Lender as follows:

1. Agreement. The Additional Borrower hereby acknowledges, agrees and confirms
that, by its execution of this Agreement, it shall become a party to the Credit
Agreement and the other Credit Documents applicable to a Borrower and shall be
fully bound by, and subject to, all of the covenants, terms, obligations
(including, without limitation, all payment obligations) and conditions of the
Credit Agreement and the other Credit Documents applicable to a Borrower as
though originally party thereto as a Borrower, and the Additional Borrower shall
be deemed a “Borrower” for all purposes of the Credit Agreement and the other
Credit Documents from and after the date hereof. By its signature below, the
Borrower, the Lenders and the Agent hereby agrees and consents to the Additional
Borrower becoming bound by, and subject to, the terms and conditions of the
Credit Agreement as provided herein, and agrees and acknowledges that the
Additional Borrower shall be afforded the benefits of the Credit Agreement, in
accordance with the terms and conditions thereof as provided herein, in each
case as fully and the same as if the Additional Borrower was originally party
thereto as a Borrower. The Additional Borrower acknowledges and confirms that it
has received a copy of the Credit Agreement, the other Credit Documents and all
exhibits thereto and has reviewed and understands all of the terms and
provisions thereof.



--------------------------------------------------------------------------------

2. Effect of this Agreement. Except as expressly provided in this Agreement, the
Credit Agreement shall remain in full force and effect, without modification or
amendment. This Agreement shall be binding upon, and shall inure to the benefit
of, the successors and assigns of each of the parties hereto and the holders
from time to time of the Notes.

3. Representations and Warranties. The Additional Borrower, as of the date
hereof, hereby:

(a) makes to the Lenders each of the representations and warranties contained in
Article VI of the Credit Agreement applicable to a Borrower or an Obligor,
except that any such representations and warranties that expressly relate to an
earlier date shall be true and correct as of such earlier date; and

(b) represents and warrants that no event has occurred and no condition exists
that, upon the execution and delivery of this Agreement, would constitute a
Default or an Event of Default.

4. Successors and Assigns; Entire Agreement. This Agreement is binding upon and
shall inure to the benefit of the parties to this Agreement and their respective
successors and assigns. This Agreement and the Credit Agreement set forth the
entire agreement and understanding between the parties as to the subject matter
hereof and merges and supercedes all prior discussions, agreements and
understandings of any and every nature among them.

5. Headings and Counterparts. The descriptive headings of this Agreement are for
convenience or reference only and do not constitute a part of this Agreement.
This Agreement may be executed in counterparts, each of which shall be deemed an
original and all of which taken together shall constitute one and the same
instrument.

6. Governing Law; Venue; Waiver of Jury Trial.

(a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES
(OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATION LAW).

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT MAY BE BROUGHT
IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK CITY OR OF THE UNITED
STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF
THIS AGREEMENT, THE ADDITIONAL BORROWER CONSENTS, FOR ITSELF AND IN RESPECT OF
ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. THE ADDITIONAL
BORROWER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING
OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION
IN RESPECT OF THIS AGREEMENT OR OTHER DOCUMENT RELATED THERETO. THE ADDITIONAL
BORROWER WAIVES, TO THE EXTENT PERMITTED BY APPLICABLE LAW, PERSONAL SERVICE OF
ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS
PERMITTED BY THE LAW OF SUCH STATE.

(c) THE ADDITIONAL BORROWER HEREBY EXPRESSLY WAIVES, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT TO TRIAL BY JURY OF ANY



--------------------------------------------------------------------------------

CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER THIS AGREEMENT OR IN ANY
WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO OR ANY OF THEM WITH RESPECT TO THIS AGREEMENT, OR THE TRANSACTIONS
RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND
WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND THE ADDITIONAL BORROWER
HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO
THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 6 WITH
ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE
WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Additional Borrower and the Agent have executed this
Agreement as of the date first written above.

 

ADDITIONAL BORROWER:

 

PARAMETRIC SOUND CORPORATION

By:   /s/ John Hanson Name:   John Hanson Title:   Chief Financial Officer,
Treasurer and Secretary

 

AGENT:

 

PNC BANK, NATIONAL ASSOCIATION,

as Agent for the Lenders

By:   /s/ Keven Larkin Name:   Keven Larkin Title:   Vice President

 

AGREED AND CONSENTED TO BY:

 

BORROWER:

 

VOYETRA TURTLE BEACH, INC.

By:   /s/ John Hanson Name:   John Hanson Title:   Chief Financial Officer,
Treasurer and Secretary